DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6-8, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheppard (U.S. 2019/0249818).
Regarding claim 1, Sheppard discloses (Fig. 2-3) an agricultural implement, comprising: a frame (frame 32, frame members 48); a first row of row units (units 38 coupled to frame members 48a, 48d) coupled to the frame, wherein each row unit of the first row of row units is configured to deposit seeds into soil ([0045], lines 1-4); a second row of row units (units 38 coupled to frame members 48c, 48f) coupled to the frame, wherein the second row of row units is positioned behind the first row of row 
Regarding claim 6, Sheppard further discloses (Fig. 2) that each fertilizer applicator of the row of fertilizer applicators is laterally positioned substantially equidistant between the one row unit of the first row of row units and the one row unit of the second row of row units.
Regarding claim 7, Sheppard further discloses (Fig. 2) that the first row of row units, the second row of row units, the row of fertilizer applicators, or a combination thereof, is substantially perpendicular to the direction of travel of the agricultural implement.
Regarding claim 8, Sheppard discloses (Fig. 2-3) an agricultural implement, comprising: a frame (32) comprising a first toolbar (48a, 48d), a second toolbar (48b, 48e), and a third toolbar (48c, 48f), the 
Regarding claim 13, Sheppard further discloses (Fig. 2) that each fertilizer applicator of the row of fertilizer applicators is laterally positioned substantially equidistant between the one row unit of the first row of row units and the one row unit of the second row of row units.
Regarding claim 14, Sheppard further discloses that (Fig. 2) the first toolbar, the second toolbar, the third toolbar, or a combination thereof, is substantially perpendicular to the direction of travel of the agricultural implement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5, 9-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sheppard in view of Mead (U.S. 2015/0334915).
Regarding claim 2, Sheppard discloses the elements of claim 1 as described above, but does not disclose that at least one fertilizer applicator of the row of fertilizer applicators comprises a coulter disc configured to open a trench into the soil.  Rather, the row units and fertilizer applicators of Sheppard comprise ground-opening shanks.
However, Mead discloses (Fig. 1) a coulter disc (10) configured to open a trench into the soil ([0051], lines 2-6).  Mead teaches that such a coulter disc may be used to deposit seed or fertilizer into soil ([0004], lines 1-3).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the ground-opening shank of each unit (including the fertilizer applicators) of Sheppard with the coulter disc of Mead.  Both are known in the art as conventional means of opening ground furrows, and such a substitution would not produce any new or unexpected results.
Regarding claim 3, Mead further discloses that the coulter disc of the at least one fertilizer applicator of the combination above is angled relative to the direction of travel of the agricultural 
Regarding claim 4, Sheppard discloses the elements of claim 1 as described above, but does not disclose that at least one row unit of the first row of row units comprises a coulter disc configured to open a trench into the soil.  Rather, the row units and fertilizer applicators of Sheppard comprise ground-opening shanks.
However, Mead discloses (Fig. 1) a coulter disc (10) configured to open a trench into the soil ([0051], lines 2-6).  Mead teaches that such a coulter disc may be used to deposit seed or fertilizer into soil ([0004], lines 1-3).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the ground-opening shank of each unit (including the row units of the first row of row units) of Sheppard with the coulter disc of Mead.  Both are known in the art as conventional means of opening ground furrows, and such a substitution would not produce any new or unexpected results.
Regarding claim 5, Sheppard discloses the elements of claim 1 as described above, but does not disclose that at least one row unit of the second row of row units comprises a coulter disc configured to open a trench into the soil.  Rather, the row units and fertilizer applicators of Sheppard comprise ground-opening shanks.
However, Mead discloses (Fig. 1) a coulter disc (10) configured to open a trench into the soil ([0051], lines 2-6).  Mead teaches that such a coulter disc may be used to deposit seed or fertilizer into soil ([0004], lines 1-3).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the ground-opening shank of each unit (including the row units of the second row of row units) of Sheppard with the coulter disc of Mead.  Both are known in 
Regarding claim 9, Sheppard discloses the elements of claim 8 as described above, but does not disclose that at least one fertilizer applicator of the row of fertilizer applicators comprises a coulter disc configured to open a trench into the soil.  Rather, the row units and fertilizer applicators of Sheppard comprise ground-opening shanks.
However, Mead discloses (Fig. 1) a coulter disc (10) configured to open a trench into the soil ([0051], lines 2-6).  Mead teaches that such a coulter disc may be used to deposit seed or fertilizer into soil ([0004], lines 1-3).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the ground-opening shank of each unit (including the fertilizer applicators) of Sheppard with the coulter disc of Mead.  Both are known in the art as conventional means of opening ground furrows, and such a substitution would not produce any new or unexpected results.
Regarding claim 10, Mead further discloses that the coulter disc of the at least one fertilizer applicator of the combination above is angled relative to the direction of travel of the agricultural implement ([0051], lines 10-14). Such an angled disc would naturally direct the displaced soil laterally toward the one row unit of the second row of row units.
Regarding claim 11, Sheppard discloses the elements of claim 8 as described above, but does not disclose that at least one row unit of the first row of row units comprises an opener disc configured to open a trench into the soil.  Rather, the row units and fertilizer applicators of Sheppard comprise ground-opening shanks.
However, Mead discloses (Fig. 1) an opener disc (10) configured to open a trench into the soil ([0051], lines 2-6).  Mead teaches that such an opener disc may be used to deposit seed or fertilizer into soil ([0004], lines 1-3).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the ground-opening shank of each unit (including the row units of the first row of row units) of Sheppard with the opener disc of Mead.  Both are known in the art as conventional means of opening ground furrows, and such a substitution would not produce any new or unexpected results.
Regarding claim 12, Sheppard discloses the elements of claim 8 as described above, but does not disclose that at least one row unit of the second row of row units comprises an opener disc configured to open a trench into the soil.  Rather, the row units and fertilizer applicators of Sheppard comprise ground-opening shanks.
However, Mead discloses (Fig. 1) an opener disc (10) configured to open a trench into the soil ([0051], lines 2-6).  Mead teaches that such an opener disc may be used to deposit seed or fertilizer into soil ([0004], lines 1-3).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the ground-opening shank of each unit (including the row units of the second row of row units) of Sheppard with the opener disc of Mead.  Both are known in the art as conventional means of opening ground furrows, and such a substitution would not produce any new or unexpected results.
Regarding claim 15, Sheppard discloses (Fig. 2-3) an agricultural implement, comprising: a frame (32); a first row of row units (units 38 coupled to frame members 48a, 48d) coupled to the frame, wherein each row unit of the first row of row units is configured to open a first trench into soil and deposit seeds into the first trench ([0045], 1-4); a second row of row units (units 38 coupled to frame members 48c, 48f) coupled to the frame, wherein the second row of row units is positioned behind the first row of row units relative to a direction of travel of the agricultural implement, each row unit of the second row of row units configured to open a second trench into the soil and deposit the seeds into the second trench ([0045], 1-4), and each row unit of the second row of row units is laterally offset from a respective row unit of the first row of row units, such that the second trench is laterally offset from the first trench; and a row of fertilizer applicators (units 38 coupled to frame members 48b, 48e) coupled to the frame and positioned between the first row of row units and the second row of row units relative to the direction of travel of the agricultural implement, wherein each fertilizer applicator of the row of fertilizer applicators is configured to open a third trench into the soil, each fertilizer applicator of the row of fertilizer applicators is laterally positioned between one row unit of the first row of row units and one row unit of the second row of row units that is laterally adjacent to the one row unit of the first row of row units, such that the third trench is laterally positioned between the first trench formed by the one row unit of the first row of row units and the second trench formed by the one row unit of the second row of row units, wherein no fertilizer applicator is positioned within the first row of row units, no fertilizer applicator is positioned within the second row of row units, and no row unit is positioned within the row of fertilizer applicators.  Since each unit (38) may deposit seed and/or fertilizer, each one may be considered a row unit or a fertilizer applicator, and thus the implement is structurally configured, without modification, for any arrangement of row units and fertilizer applicators.
Sheppard does not disclose that each row unit of the first and second row of row units comprises a first and second opener disc configured to open a first and second trench into soil and a first and second seed tube configured to deposit seeds into the first and second trench, or that each fertilizer applicator of the row of fertilizer applicators comprises a coulter disc configured to open a third trench into the soil, the coulter disc of each fertilizer applicator of the row of fertilizer applicators being angled relative to the direction of travel of the agricultural implement to direct displaced soil laterally toward the one row unit of the second row of row units.
However, However, Mead discloses (Fig. 1) a coulter/opener disc (10) configured to open a trench into the soil ([0051], lines 2-6), the coulter/opener disc is angled relative to the direction of travel to direct displaced soil laterally ([0051], lines 10-14); and a fertilizer/seed tube (35) configured to deposit fertilizer or seed into the trench ([0004], lines 1-3).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the ground-opening shank of each unit (including the row units of the first and second row of row units as well as the fertilizer applicators) of Sheppard with the coulter/opener disc and fertilizer/seed tube of Mead.  Both are known in the art as conventional means of opening ground furrows and depositing agricultural product, and such a substitution would not produce any new or unexpected results.  In such a combination, the angled coulter disc of the fertilizer applicators would naturally direct the displaced soil laterally toward the one row unit of the second row of row units.
Regarding claim 16, Sheppard further discloses (Fig. 2-3) that the frame comprises a first toolbar (48a, 48d), a second toolbar (48b, 48e), and a third toolbar (48c, 48f), the first toolbar is positioned forward of the second toolbar relative to the direction of travel of the agricultural implement, and the second toolbar is positioned forward of the third toolbar relative to the direction of travel of the agricultural implement.
Regarding claim 17, Sheppard further discloses (Fig. 2-3) that the first row of row units is coupled to the first toolbar, the second row of row units is coupled to the third toolbar, and the row of fertilizer applicators is coupled to the second toolbar.  Since each unit (38) may deposit seed and/or fertilizer, each one may be considered a row unit or a fertilizer applicator, and thus the implement is structurally configured, without modification, for any arrangement of row units and fertilizer applicators.
Regarding claim 18, Sheppard further discloses (Fig. 2) that the first toolbar, the second toolbar, the third toolbar, or a combination thereof, is substantially perpendicular to the direction of travel of the agricultural implement.
Regarding claim 19, Sheppard further discloses (Fig. 2) that each fertilizer applicator of the row of fertilizer applicators is laterally positioned substantially equidistant between the one row unit of the first row of row units and the one row unit of the second row of row units, such that the third trench is laterally positioned substantially equidistant between the first trench formed by the one row unit of the first row of row units and the second trench formed by the one row unit of the second row of row units.
Regarding claim 20, Sheppard further discloses (Fig. 2) that the first row of row units, the second row of row units, the row of fertilizer applicators, or a combination thereof, is substantially perpendicular to the direction of travel of the agricultural implement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Janzen (U.S. 2019/0208697);
Paul (WO 86/05352);
Scherman (U.S. 2013/0255974).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527.  The examiner can normally be reached on 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671